Response to Arguments
Applicant's arguments filed in the After Final filed 09/21/2021 have been fully considered but they are not persuasive. The reasons set forth below.
Applicant Argues:
On pages 8-9 of the remarks, Applicant argues the Examiner alleges that Shanbhag discloses "receiving, by a controller including at least first and second access points (APs)..." However, Shanbhag discloses a single access point.
If there is a single access point (in Shanbhag) there cannot be at least first and second access points as recited in the present claim 21. Applicant submits that Shanbhag discloses a single access point (AP) 106 with two radio bands (102 and 104). In furtherance of this disclosure, AP 106 of Shanbhag is in operable connection with controller 140. Similarly, Mohaupt discloses a single base station (2). Applicant submits that the Examiner is interpreting the term overly broad in the context of the present application as well as the explicit language of Shanbhag and Mohaupt. First, Shanbhag is silent as to any modules

In response the Examiner respectfully submits:
First, Examiner notes that Applicant specification define the claimed controller as being part of a base station, see for example [0012] When a client device attempts to connect to a base station having a band-steering controller, the band-steering controller may determine that the client device is capable of connecting to multiple APs and initiate a band-steering process to ensure that the client device is connected to an AP corresponding to a preferred frequency band or [0019] The base station 102 may have a band- steering controller 103 to enforce preferred connectivity in the wireless network 100, in one implementation. The band-steering controller 103 may be integrated into the base station 102 or be located outside the base station 102 and communicate with the base station electronically or wirelessly.
Similarly, Shanbhag discloses in Fig. 1, a dual band access point 106 (similar to Applicant base station 102) having two bands, each band must have a module corresponding to that band as disclosed by Mohaupt in Fig. 5, [0061] wherein the base station 2 has two modules each corresponding to a different band. Examiner has given the broadest reasonable interpretation to the term “access point”. Shanbhag in view of Mohaupt discloses an apparatus or base station or access point having two modules with different bands. Examiner has interpreted the modules as the claimed access point.

Applicant Argues:
On page 9 of the remarks, Applicant argues the Examiner alleges that Shanbhag discloses "moving, by the controller, connection from the first AP to the second AP..." As a threshold issue, Shanbhag discloses a single AP (as discussed above). But more important, the present claims do not disclose "moving....connection." The Examiner appears to be rejecting claim language that is not present. The MPEP requires that the Examiner set forth "(B) the difference or differences in the claim over the applied references(s)."4 But in the present case, the Examiner has papered over differences by using different language than is in the claim. Applicant cannot respond to a rejection of claim language that is not in the present claims.
In response the Examiner respectfully submits:
Shanbhag: Fig. 1; [0008], [0012] move the connection from 2.4 Ghz band to 5Ghz band if the 2.4 Ghz band is selected; 5 Ghz band being the default, see [0006], [0008]). Shanbhag does not explicitly disclose sending by the controller, responsive to determining the first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP.
	Mohaupt teaches sending by the controller, responsive to determining the first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP (Mohaupt: Fig. 5; [0062]-[0066], using a frequency change command to switch from 2.4 Ghz to a 5Ghz, as 5 Ghz is a preferred band for the vehicle operation).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shanbhag by sending by the controller, responsive to determining the first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP as disclosed by Mohaupt to provide a system for band selection in motor vehicles (Mohaupt: Abstract, [0002]).
	Although Shanbhag does not explicitly disclose the controller sending an instruction, Shanbhag does disclose the claim concept of transitioning a connection from the 2,4Ghz band to the 5 GHz band. Mohaupt disclosed the sending of an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478